DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Claim Objections
Claim 9 objected to because of the following informalities:  Lines 1-2, the limitation “a rotation axis”.  Examiner suggests, Ln 1 “a first rotation axis” and Ln 2 “a second rotation axis.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
The Specification is objected to because Para [0038] only discloses the control of the stretching head and not the structure of the stretching head, as claims in Claim 1, Ln 5-10. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 1 , Ln 3, the limitation “actuation means” is interpreted under 35 USC 112(f) as meaning an electromechanical device, per Para [0038]. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the limitation “preferably a planetary gear or an angular planetary gear” is indefinite because a skilled Artisan would not be able to determine whether the reduction gear must contain the structure of a planetary gear or an angular planetary gear, or which structure would be required, if either. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yack, et alia (US 2,720,310), hereinafter Yack. 
Regarding Claim 1, Yack discloses a stretching machine for extruded profiles (Col 2, Ln 10-26) comprising: 
a stretching head (34) (Col 3, Ln 38-39) capable of translating along a predetermined direction (X) (Col 3, Ln 65) on a basement (17), actuation means (at least [20], [24], [25], [27] and [30], as illustrated in Fig 1) for translationally actuating the stretching head with respect to the basement, characterized in that the actuation means comprise: 
a mechanical drive comprising at least one motor element (30) (as illustrated in Fig 1) which is integral with one of said stretching head and said basement and at least one driven element (20) (as illustrated in Fig 1), operatively connected to the at least one motor element and integral with the other of said stretching head and said basement, and 
an electric motor (27) (as illustrated in Fig 1) operatively connected to the motor element of the mechanical drive. 
Regarding Claim 8 Yack discloses all elements of the claimed invention, as stated above.  Yack further discloses the electric motor is operatively connected to the motor element of the mechanical drive with the interposition of a reduction gear.  Examiner notes Fig 1 illustrates the worm (25) (Col 3, Ln 33) to be smaller that the gear (24) (Col 3, Ln 32) thus describing a reduction gear. 
Regarding Claim 9, Yack discloses all elements of the claimed invention, as stated above.  Yack further discloses the electric motor has a rotation axis perpendicular to a rotation axis of the motor element of the mechanical drive (as illustrated in Fig 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yack, in view of Asano, et alia (US 4,050,278), hereinafter Asano. 
Regarding Claim 2, Yack discloses all elements of the claimed invention, as stated above.  Yack is silent to the mechanical drive is a rack and pinion drive. 
Asano teaches a stretching machine for extruded profiles (Col 1, Ln 6-8).  Asano further teaches a mechanical drive for reciprocating motion (Col 4, Ln 61-62), comprising a rack (30) and pinion (31) drive (Col 4, Ln 63).  Examiner notes that Claim 1 requires “a stretching head capable of translating along a predetermined direction (X)” and “actuation means”, and since the extruded material must be a finite length (due, at least, to the finite amount of material available for extrusion), the actuation means must eventually move back to the starting point, at some time during the stretching process, along the predetermined direction (X), thus defining reciprocating motion. 
Asano further teaches the pinion forms said at least one motor element (Col 4, Ln 6-9) and the rack forms said at least one driven element (as illustrated in at least Fig 4). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cable and drum mechanical drive, as disclosed by Yack, with the rack and pinion mechanical drive, as taught by Asano, in order to provide a longer lasting drive, which is less resistant to slip and stretch, than the cable and drum. 
Regarding Claim 3, combined Yack/Asano teaches all elements of the claimed invention, as stated above.  Yack is silent to the arrangement of a rack and pinion mechanical drive.  Examiner notes the Claims are not explicit to the stretcher structure or the stretching process and only require the limitations of a mechanical drive for the stretcher. 
Asano teaches the pinion is integral with the basement (as illustrated in at least Fig 4), and the rack translates along a predetermined direction (X), analogous to the motion of the stretching head.  Arrangement of the pinion to translate along a predetermined direction (X), and attachment of the rack to the basement would be a simple substitution of component parts, with the expectation of predictable results. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cable and drum mechanical drive, as disclosed by Yack, with the rack and pinion mechanical drive, as taught by Asano, wherein the pinion is integral with the stretching head and the rack is integral with the basement. 
Regarding Claim 4, combined Yack/Asano teaches all elements of the claimed invention, as stated above.  Yack is silent to the arrangement of a rack and pinion mechanical drive.  Examiner notes the Claims are not explicit to the stretcher structure or the stretching process and only require the limitations of a mechanical drive for the stretcher. 
Asano teaches the pinion is integral with the basement (as illustrated in at least Fig 4), and the rack translates along a predetermined direction (X), analogous to the motion of the stretching head. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cable and drum mechanical drive, as disclosed by Yack, with the rack and pinion mechanical drive, as taught by Asano, wherein the rack is integral with the stretching head and the pinion is integral with the basement. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yack, in view of Asselborn, et alia (US 3,819,073), hereinafter Asselborn, further in view of Quitmeyer, et alia (US 2007/0051847), hereinafter Quitmeyer and Villareal, et alia (US 2014/0102714), hereinafter Villareal. 
Regarding Claim 5, Yack discloses all elements of the claimed invention, as stated above.  Yack is silent to the mechanical drive is a ball screw, a roller screw, or a satellite roller screw drive. 
Asselborn teaches a stretching machine for extruded profiles (Col 1, Ln 6-11).  Asselborn further teaches the mechanical drive is a screw (7) (Col 6, Ln 17; as illustrated in Fig 1). Asselborn further teaches the screw element forms said at least one motor element and a nut (8) (Col 6, Ln 19; as illustrated in Fig 1) element forms said at least one driven element (Col 6, Ln 19-23).  Asselborn is not explicit to the type of screw. 
Quitmeyer teaches a type of actuator for translational motion (Para [0005], Ln 4-6).  Quitmeyer further teaches that screw types, (e.g., ballscrew and rollerscrew) are interchangeable (Para [0016], Ln 4-6, Ln 8-13). 
Villareal teaches a type of actuator for translational motion (Para [0035], Ln 6-7).  Villareal further teaches that planetary rollerscrew (also known as a satellite roller screw) is a type of ballscrew ((Para [0035], Ln 6-7). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cable and drum mechanical drive, as disclosed by Yack, with the screw mechanical drive, as taught by Asselborn, in order to provide a longer lasting drive, which is less resistant to slip and stretch, than the cable and drum. 
Regarding Claim 6, combined Yack/Asselborn/Quitmeyer/Villareal all elements of the claimed invention, as stated above.  Yack is silent to the arrangement of a screw and nut mechanical drive. 
Asselborn teaches the screw element is integral with the stretching head and the nut element is integral with the basement (Col 6, Ln 9-16). 
Regarding Claim 7, combined Yack/Asselborn/Quitmeyer/Villareal all elements of the claimed invention, as stated above.  Yack is silent to the arrangement of a screw and nut mechanical drive. 
Asselborn teaches the screw element is integral with the stretching head and the nut element is integral with the basement (Col 6, Ln 9-16).  Arrangement of the nut element to translate along a predetermined direction (X), and attachment of the screw to the basement would be a simple substitution of component parts, with the expectation of predictable results. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cable and drum mechanical drive, as disclosed by Yack, with the screw mechanical drive, as taught by Asselborn, wherein Arrangement of the nut element to translate along a predetermined direction (X), and attachment of the screw to the basement, in order to provide a longer lasting drive, which is less resistant to slip and stretch, than the cable and drum. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamamoto, et alia (US 2009/0320549), hereinafter, Yamamoto. Yamamoto teaches a conveying apparatus for an extrusion machine, having various drive elements and combined arrangements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725